                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TIMOTHY J ROSENBERGER,
                                   4                                                       Case No. 19-cv-05918-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND PRETRIAL
                                   6                                                       ORDER
                                         JPMORGAN CHASE BANK, NA, ET AL.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    REFERRED TO ADR FOR MEDIATION TO BE
Northern District of California




                                                                                              April 13, 2020
 United States District Court




                                        COMPLETED BY:
                                  13
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with Court approval for good cause
                                  14    PLEADINGS:                                            by Motions under FRCP Rule 16(b)(4)
                                  15
                                        NON-EXPERT DISCOVERY CUTOFF:                          May 1, 2020
                                  16
                                        DISCLOSURE OF EXPERT REPORTS:
                                  17    ALL EXPERTS, RETAINED AND NON-RETAINED
                                  18    MUST PROVIDE WRITTEN REPORTS COMPLIANT
                                        WITH FRCP 26(A)(2)(B)
                                  19
                                        EXPERT DISCOVERY CUTOFF:                              May 1, 2020
                                  20
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                  21                                                          On 35-day notice [filed by May 12, 2020]
                                        BE HEARD BY:
                                  22    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, July 2, 2020 at 9:01 a.m.
                                  23
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  June 26, 2020
                                  24
                                        PRETRIAL CONFERENCE:                                  Friday, July 10, 2020 at 9:00 a.m.
                                  25
                                        TRIAL DATE AND LENGTH:                                Monday, July 20, 2020 at 8:30 a.m. for 2-
                                  26                                                          day Jury Trial
                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   2   and confer in advance of the Pretrial Conference. The compliance hearing on Friday, July 2, 2020

                                   3   at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting

                                   4   Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal

                                   5   Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior

                                   6   to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT

                                   7   confirming they have complied with this requirement or explaining their failure to comply. If

                                   8   compliance is complete, the parties need not appear and the compliance hearing will be taken off

                                   9   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

                                  10   in a timely fashion. Failure to do so may result in sanctions

                                  11          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  12   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
Northern District of California
 United States District Court




                                  13   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  14          IT IS SO ORDERED.

                                  15   Dated: January 15, 2020

                                  16                                                    ______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                  17                                                           UNITED STATES DISTRICT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
